Citation Nr: 0623746	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-13 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for involuntary jerking, 
with muscle soreness and stomach soreness, claimed as 
secondary to service-connected post-traumatic headaches.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse and B.G.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for involuntary jerking secondary to 
headaches and for muscle soreness and stomach soreness 
secondary to involuntary jerking.  In December 2005, the 
veteran testified before the Board via videoconference held 
from the RO.  The Board subsequently remanded the claim for 
additional development in December 2005.


FINDING OF FACT

The veteran's involuntary jerking, muscle soreness, and 
stomach soreness (diagnosed as myoclonic jerking) first 
manifested many years after service and is unrelated to any 
aspect thereof, including his service-connected post-
traumatic headaches.


CONCLUSION OF LAW

Involuntary jerking, muscle soreness, and stomach soreness 
(diagnosed as myoclonic jerking) was not incurred in or 
aggravated by the veteran's active service, and is not 
proximately due to or the result of his service-connected 
post-traumatic headaches.  38 U.S.C.A. §§ 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including other organic diseases of the nervous system, will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2005).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran's service medical records demonstrate that in 
July 1944, while walking along a highway, he was struck on 
the left side of his head by the mirror of a bus.  The 
veteran lost consciousness and was hospitalized, with a 
diagnosis of concussion and abrasions to the left side of his 
face, for just short of a week.  He was then released to 
light duty.  The remainder of his records does not refer to 
treatment related to this head injury.  His service medical 
records are silent as to any neurologic complaints, including 
findings of involuntary muscle movement.  They are also 
silent for any complaints or findings of muscle or stomach 
soreness.  The Board finds therefore finds that the weight of 
the evidence does not establish chronicity of involuntary 
jerking, with muscle and stomach soreness in this case.  
38 C.F.R. § 3.303 (2005).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  38 
C.F.R. § 3.303(b).  The veteran asserts that he has 
experienced involuntary muscle movements for over 20 years 
that have progressively increased in severity.  They 
primarily affect his left side, and occur mostly in the upper 
extremities.  Post-service chiropractic records dated in 
April 1999 diagnose the veteran with cervicocranial syndrome 
that was traceable to his in-service head injury.  He was 
noted to still be experiencing neck pain, consisting of 
muscle spasm, headaches, and restricted range of motion of 
the cervical spine.  Private medical records dated in 1999 
demonstrate that the veteran complained of headaches, black-
outs and dizzy spells.  A December 2001 letter from a 
different private chiropractor confirmed that the veteran's 
most appropriate diagnosis was cervicocranial syndrome, which 
involved headaches, dizziness, cervical muscle spasm, and 
myalgia.

The first post-service clinical record noting involuntary 
muscle movement is on VA psychiatric examination dated in 
June 1999.  The examiner at that time noted that the veteran 
had some truncal involuntary spastic movements that the 
veteran reported had been occurring for a number of years.  
The examiner did not opine as to the likely etiology of the 
movements.  There is no further record of any complaints or 
treatment for involuntary muscle movement until private 
medical records dated in March 2002 show that the veteran 
complained of "jerking in his neck."  The veteran reported 
that he had an upcoming appointment with a neurologist.

The veteran was evaluated by a VA neurologist in June 2002.  
The veteran reported that he began experiencing occasional 
involuntary jerking, particularly in the left arm, 
approximately 10 to 12 years earlier.  He stated that it was 
more pronounced after physical activity, and that his left 
side jerked constantly when sitting.  The jerking abated when 
he was distracted with additional movement, such as walking.  
He reported that he had been prescribed Risperdal to control 
the movements but that this had not been effective.  He 
related his history of in-service head trauma to the jerking, 
despite that many years had passed before the onset of the 
twitching. Physical examination resulted in a diagnosis of 
myoclonic jerking of undetermined etiology.  The examiner 
noted that it was possible that the veteran's jerking had a 
functional etiology, although that was speculative at that 
time.

On VA neurological examination in September 2002, the 
examiner concluded that the likelihood that the veteran's 
myoclonic jerking (left shoulder twitching) was due to his 
in-service head injury was "slim," as the jerking began 
long after the head injury.  The examiner noted that in 
January 1956 the veteran had been noted to have a nervous tic 
affecting the facial muscles below the right eye.  This type 
of focal myoclonic twitching could arise in other parts of 
the body as a nervous condition, and thus the veteran's 
current left shoulder jerking could be considered functional.  
Whether that was definitely the case with the veteran's 
condition remained unclear.  However, the fact that the 
twitching was absent when the veteran was distracted argued 
for a functional etiology.  Neurological evaluation revealed 
no impairments.  The examiner noted that an October 1999 MRI 
revealed some cerebral atrophy and a small area of 
encephalmalacea in the left cerebral hemisphere.  The first 
finding was non-specific and common to many people as they 
grow older.  The latter could be due to a small stroke or 
contusion at the time of the original head trauma.  In any 
event, the latter finding, even if it were to date back to 
the original head trauma, was very small and placed in a 
relatively silent part of the nervous system, such that it 
was unlikely that the lesion was ever clinically symptomatic.  
A larger lesion would have caused unilateral limb ataxia at 
its onset but the symptoms would have improved over time.  A 
small cerebellar contusion was unlikely to have caused focal 
myoclonus.

In November 2002, the veteran underwent a sleep study, where 
he was found to exhibit a high leg myoclonus (or periodic leg 
movement in sleep) index.  On neurological evaluation in 
March 2003, the veteran was noted to continue to experience 
focalized myoclonus of the left upper extremity that was 
generally spontaneous in nature, but also induced by arousal 
and sensory stimuli.  MRIs of the brain from April 2003 to 
June 2004 were normal.  VA treatment records dated to July 
2005 show that the veteran has continued to receive treatment 
for focal myoclonic jerking, etiology undetermined.  It was 
noted upon several occasions that the veteran's jerking was 
not present while he was in the waiting room, and that the 
jerking only began after his name was called.  The veteran 
admitted that the movements worsened when he was anxious.  
The veteran demonstrated on several occasions that the 
jerking ceased when he applied pressure to the left side of 
his head.  This was reproduced by attending physicians.  On 
several occasions it was remarked that the jerking likely had 
a psychogenic origin, since activity ceased with complex 
tasks and pressure to the lateral aspect of the head.  On 
only one occasion did a VA treating provider indicate that 
the veteran's current problems could be related to his in-
service injury.  However, no rationale was provided.

On VA consultation in March 2005, the veteran was noted to 
not have any jerking motions when handling his cane with his 
left hand.  The veteran reported that the only way to stop 
the jerking was to apply pressure to the left side of his 
skull.  This was observed.  The examiner noted that the 
veteran's jerking motions were exacerbated when attention was 
brought to the veteran.  The examiner, a nurse practitioner, 
stated that it was as likely as not that the veteran's 
problem was due to head trauma in service.  The examiner also 
noted that the veteran had undergone a mental health 
examination; however, that examination had not addressed the 
issue of jerking motion or its relation to an  underlying 
psychiatric component.

On VA neurological evaluation in July 2005, it was felt that 
the jerking had a psychiatric component, which was consistent 
with his ability to alleviate all the symptoms by applying 
pressure to his lateral skull, with the occurrence of 
myoclonus during sleep, and with the lack of any other focal 
neurologic symptoms.  The impression was hyperkinetic 
movement disorder that was rhythmic in pattern and 
characterized by suppressibility of movements with specific 
position or action.  There were no structural abnormalities 
of the brain.  Most likely, the disorder had a psychogenic 
component.

On VA neurological evaluation in February 2006, it was noted 
that no neurological etiology had been found for the 
veteran's myoclonic jerking.  His EEG from 2002 did not show 
any epileptiform spikes that would account for myoclonic 
jerking.  In addressing the veteran's history of this 
disorder, the examiner noted that the veteran's complaint of 
periodic jerking did not occur until sometime in the late 
1980s.  The veteran was very non-specific on the approximate 
date of onset.  When questioned as to whether the veteran had 
experienced any stressful events around the approximate date 
of onset, the veteran responded that at that time he was a 
farmer, and had borrowed money from the Federal Housing 
Administration (FHA).  He was unable to repay his loan, and 
as a result, the FHA seized his farm and equipment for 
repayment.  After this, he was left with very little on which 
he could exist.  It was around this time frame that the 
jerking movements began.  The veteran reported that thus far 
no medication had been able to control his jerking.  The only 
way to stop the tremors was to apply pressure to the left 
side of his head.  He demonstrated this for the examiner, 
which the examiner himself was able to replicate.  It was 
noted that when the veteran talked about the loss of his farm 
and when addressing specific questions about the farm 
equipment that was seized, the jerking movements completely 
disappeared, and did not recur in the time that he was 
intently talking about this event in his life.  As soon as 
the subject was changed, the jerking movements returned.  
Examination revealed no neurologic abnormalities.  In 
addressing whether the veteran's jerking was related to his 
service-connected post-traumatic headaches or to his in-
service head injury, the examiner noted that there was a 
large functional component to the veteran's myoclonic 
jerking.  When distracted, his movements disappeared.  The 
fact that pressure applied to the left temple immediately 
abolished the movements was nonphysiological.  The examiner 
determined that if this light pressure truly did help, the 
veteran likely would have resorted to wearing tight-fitting 
hats or headbands, but thus far he had not resorted to such.  
Additionally, the 2002 EEG did not show any abnormality that 
would be responsible for the jerking.  The examiner concluded 
that it therefore was highly unlikely that the in-service 
injury was responsible for his myoclonic jerking.  The 
etiology of the jerking was not entirely clear.  However, the 
onset of the jerking around the same time that he experienced 
great financial stress was probably not coincidental.  The 
jerking may represent a conversion reaction or malingering, 
but this, the examiner stated, was better addressed by 
psychiatry.

VA psychiatric examination in February 2006 resulted in a 
diagnosis of adjustment disorder with depressed mood.  The 
examiner did not comment as to whether the etiology of the 
veteran's myoclonic jerking was psychogenic in nature.

In support of his claim, the veteran submitted a statement 
from his private general practitioner, dated in September 
2003, which indicated that the veteran's current problems 
were a result of his in-service head injury.  No rationale 
was provided for this opinion.

The veteran has reported that the approximate date of onset 
of his myoclonic jerking was not until the late 1980's, more 
than 30 years after his separation from service.  Even if his 
disorder could be classified as an other organic disease of 
the nervous system, he would accordingly not be entitled to 
service connection on a presumptive basis.  Additionally, in 
view of the lengthy period without treatment or complaints of 
such condition, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

While the veteran's private physician has opined that the 
veteran's jerking disorder is related to his service, this 
appears to have been based upon a history provided by the 
veteran.  Transcription of a lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber is a medical professional.  See Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  Additionally, the Board finds it significant that 
the veteran's private physician is not a specialist in 
neurology, and conducted no testing of the veteran's brain 
function in reaching his conclusion.  Because the veteran's 
private physician appears in large part to have relied upon 
the veteran's report of his own history, rather than upon 
medical evidence, and did not provide a rationale for his 
opinion, the Board finds that any such connection to service 
made by the veteran's private physician is too tenuous to 
warrant a grant of service connection.  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

The Board also finds the March 2005 VA practitioner's finding 
that the veteran's jerking was as likely as not related to 
his in-service head injury to be too speculative to warrant a 
grant of service connection.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of a claimed disorder or an such relationship).  
There is no indication that the nurse practitioner reviewed 
the veteran's medical record in rendering her opinion.  
Additionally, no rationale for the opinion was provided, 
further lessening the probative value of the opinion.  
Accordingly, the Board also finds this opinion relating the 
veteran's disorder to his in-service injury insufficient to 
warrant a grant of service connection.

In contrast, the Board finds the opinions finding no 
relationship between the veteran's myoclonic jerking and his 
in-service head injury, as reported in various reports of VA 
neurological examination, to be probative.  In particular, 
the Board finds the recent February 2006 opinion finding no 
relationship to be probative, as it is the most recent and 
was based upon a thorough review of the veteran's entire 
record by a specialist in neurology.  The vast majority of 
the evidence suggests that the veteran's disorder is 
functional, or psychogenic in nature.  There is no probative 
medical evidence which supports a finding that the veteran's 
current myoclonic jerking is related to his in-service head 
injury.  Accordingly, service connection for involuntary 
jerking is not warranted.

In this case, there is no probative evidence establishing a 
medical nexus between military service and the veteran's 
myoclonic jerking.  Thus, service connection on a direct 
basis is not warranted.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Nor is service connection on a 
secondary basis warranted, as no relationship between the 
veteran's myoclonic jerking and his service-connected post-
traumatic headaches has been found.

The Board has considered the veteran's assertions that his 
involuntary jerking is related to his in-service head injury.  
To the extent that the veteran ascribes his current disorder 
to an injury in service, however, his opinion is not 
probative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's involuntary jerking, with muscle and stomach 
soreness first manifested many years after service and is not 
related to his active service or any incident therein.  As 
the preponderance of the evidence is against the veteran's 
claim for service connection for an involuntary jerking 
disorder, the "benefit of the doubt" rule does not apply, and 
the claim must be denied. See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2003, October 2003, 
April 2005, and July 2006; a rating decision in September 
2003; a statement of the case in May 2004; and a supplemental 
statement of the case in July 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for involuntary jerking, with muscle 
soreness and stomach soreness, claimed as secondary to 
service-connected post-traumatic headaches, is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


